[Cite as State v. Rogers, 2012-Ohio-4598.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98059



                                      STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                 vs.

                                    DEMALE ROGERS
                                               DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-438533

        BEFORE:           Cooney, J., Celebrezze, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: October 4, 2012
FOR APPELLANT

Demale Rogers, pro se
Inmate #462-269
Marion Correctional Institution
P.O. Box 57
Marion, OH 43301


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Mark J. Mahoney
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
COLLEEN CONWAY COONEY, J.:

       {¶1} Defendant-appellant, Demale Rogers (“Rogers”), appeals the trial court’s

denial of his motion for amended journal entry and for sentencing. We find no merit to

the appeal and affirm.

       {¶2} In 2003, Rogers was charged with aggravated murder pursuant to R.C.

2903.01, with a firearm specification, and having a weapon while under disability. He

pled guilty to murder under R.C. 2903.02, and the court sentenced him to 15 years to life

imprisonment with the maximum period of postrelease control. Rogers filed a direct

appeal, but his appeal was dismissed for failure to file the record.

       {¶3} In February 2012, Rogers filed a motion for an amended journal entry and

motion for sentencing. The trial court denied the motion, and this appeal followed.

       {¶4} In his sole assignment of error, Rogers argues the trial court erred when it

overruled his motion for amended journal entry and for sentencing. He contends that his

conviction and sentence are void because the indictment charging him with murder and

the subsequent journal entry of conviction and sentence were never properly filed with the

clerk of courts. He claims the time-stamps on the indictment and journal entries fail to

demonstrate that these documents were actually filed with the court. As such, he argues,

the trial court never had jurisdiction to hear this case.1


        The State argues Rogers’s motion constitutes an untimely petition for postconviction relief
       1
       {¶5} It is well-established that a court speaks through its journal and an entry is

effective only when it has been journalized. Crim.R. 32(B); State ex rel. Marshall v.

Glavas, 98 Ohio St.3d 297, 2003-Ohio-857, 784 N.E.2d 97, ¶ 5.                    “To journalize a

decision means that certain formal requirements have been met, i.e., the decision is

reduced to writing, it is signed by a judge, and it is filed with the clerk so that it may

become a part of the permanent record of the court.” State v. Ellington, 36 Ohio App.3d

76, 78, 521 N.E.2d 504 (9th Dist.1987). The time-stamped date offers some evidence of

its filing. Id.

       {¶6} Indictments are not court decisions and, therefore, do not require a judge’s

signature. To be valid, Crim.R. 6(C) and (F) require that the grand jury foreman sign the

indictment and that the clerk endorse the filing date upon it. State v. Pillow, 2d Dist. No.

2010-CA-71, 2011-Ohio-4294, ¶ 19. Crim.R. 7(B) requires the prosecuting attorney or

assistant prosecuting attorney sign the indictment.        All of these requirements have been

met, and the indictment was properly made part of the court’s record. Furthermore,

Rogers’s guilty plea in 2004 constituted a waiver of any defects in the indictment. State

v. Moree, 8th Dist. No. 90894, 2009-Ohio-472, ¶ 21, quoting State v. Salter, 8th Dist. No.




under R.C. 2953.21. However, Rogers asserts that his sentence is void because the court lacked
jurisdiction. A “void judgment” may be attacked in any proceeding, direct or collateral, and such an
attack should not be reclassified as a petition for postconviction relief. State v. Holcomb, 184 Ohio
App.3d 577, 2009-Ohio-3187, 921 N.E.2d 1077, ¶ 19 (9th Dist.). The only issue asserted in this
appeal relates to the validity of the trial court’s jurisdiction and its judgment of conviction and
sentence.
82488, 2003-Ohio-5652.       Therefore, we find no defects in the indictment that would

preclude the trial court from having jurisdiction over this case.

       {¶7} We also find a valid judgment of conviction and sentence was properly

journalized and made part of the court’s record. A judgment of conviction is a valid,

final order subject to appeal under R.C. 2505.02 when the judgment entry sets forth (1)

the fact of the conviction, (2) the sentence, (3) the judge’s signature, and (4) the time

stamp indicating the entry upon the journal by the clerk. State v. Lester, 130 Ohio St.3d

303, 2011-Ohio-5204, 958 N.E.2d 142, ¶ 14; Crim.R. 32(C).

       {¶8} The judgment entry of conviction and sentence filed in this case    meets all

these substantive requirements. It was signed by the judge and time stamped by the clerk

upon filing. It was also noted on the court’s docket and is included in the record on

appeal.

       {¶9} Having found no jurisdictional deficiencies in either the indictment or the

judgment entry of conviction and sentence, we overrule the sole assignment of error.

       {¶10} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
LARRY A. JONES, SR., J., CONCUR